UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 24, 2014 GLYECO, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-30396 45-4030261 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10429 South 51st Street, Suite 235 Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (866) 960-1539 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On October 24, 2014, GlyEco, Inc., a Nevada corporation (the “Company”), held its 2014 Annual Meeting of Stockholders (the “2014 Annual Meeting”) in Phoenix, AZ. At the close of business on August 29, 2014, the record date for the determination of stockholders entitled to vote at the 2014 Annual Meeting, the Company had 58,190,649 shares of common stock issued and outstanding. The holders of 36,722,608 shares of stock were represented either in person or by proxy at the 2014 Annual Meeting, therefore constituting a quorum. At the 2014 Annual Meeting, the stockholders of the Company voted on the following proposals: Proposal No. 1: Election of Directors The stockholders elected John Lorenz, Michael Jaap, Richard Q. Opler, Keri Smith, Dwight Mamanteo, David Ide, and Melvin L. Keating as directors of the Company to serve for a one-year term or until their successors have been elected and qualified.The voting results were as follows: Name Votes For Votes Withheld Votes Abstained Broker Non-Votes John Lorenz 0 Michael Jaap 0 Richard Q. Opler 0 Keri Smith 0 Dwight Mamanteo 0 David Ide 0 Melvin L. Keating 0 Proposal No. 2: Ratification of Appointment of Semple, Marchal & Cooper, LLP The stockholders ratified the appointment of Semple, Marchal & Cooper, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014.The proposal was approved by a vote of stockholders as follows: Votes For Votes Against Votes Abstained Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GLYECO, INC. Dated: October 29, 2014 By: /s/ John Lorenz John Lorenz President and Chief Executive Officer, Director (Principal Executive Officer)
